
	

115 HR 5044 : Service-Disabled Veterans Small Business Continuation Act
U.S. House of Representatives
2018-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 5044
		IN THE SENATE OF THE UNITED STATES
		May 22, 2018Received; read twice and referred to the Committee on Veterans' AffairsAN ACT
		To amend title 38, United States Code, to clarify the treatment of certain surviving spouses under
			 the contracting goals and preferences of the Department of Veterans
			 Affairs.
	
	
 1.Short titleThis Act may be cited as the Service-Disabled Veterans Small Business Continuation Act. 2.Technical amendment regarding treatment of certain surviving spouses under contracting goals and preferences of Department of Veterans AffairsEffective on the date specified in subsection (e) of section 1832 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2660), section 8127(k)(3) of title 38, United States Code, as amended by such section 1832, is further amended by inserting after the period at the end the following new sentence: A surviving spouse of such a veteran who is not covered by subparagraph (C)(i) of such section by reason of the disability rating of the veteran being less than 100 percent shall be treated as being so covered during the period beginning on the date of the death of the veteran and ending on the date that is 3 years after such death, the date on which the surviving spouse remarries, or the date on which the surviving spouse relinquishes an ownership interest in the small business concern, whichever occurs first..
		
	Passed the House of Representatives May 21, 2018.Karen L. Haas,Clerk
